Title: To James Madison from Hubbard Taylor, [1 March] 1796
From: Taylor, Hubbard
To: Madison, James


Dr. Sir
[1 March 1796]
Since my last I have seen Mr. Edmd. Bullock and have confered with him about Mrs. payns lands, the two thousand acres near the upper blue licks has been surveyed, by a Mr. Allen Ajent for Smyth payne of Goochland, on a supposition that it was his as heir to his father, whose name was John. I beleave Mr. Bullock has satisfied Mr. Allen, & Mr. Breckinridge who also does business for S. payne, that the Land is the property of Mrs. payne, but Allen was bound to return the platts &C into the Registers Office. Mr. Bullock intends to arrest the works there untill an adjustment can take place. Of those particulars Mr. Bullock informs me he has acquainted Mrs. payne, and also that it is necessary that a certified copy of Mr. paynes Will should be had to obtain the title in Mrs. paynes name. The entrys on Hammons Creek, Silver Creek, and pitmans Creek are all valuable, but how to get any positive proof of those Lands being the property of Mrs. paynes husband appears to be a difficulty with both Mr. Bullock and myself—every step will be taken previous to the Surveying, to obtain all that strict enquiry will do, and the serch of the office will afford. It might be well to have a serch among Mr. paynes papers & find the purchase of the Warrants from Hambleton as some came th[r]o’ his services, as the entrys will shew And get a list of all Mr. paynes Warrants from the Registers office at Richmond specifying their numbers. Indeed Mr. Smyth payne had better be consulted in the matter, as I am told he had no other reason to beleave those were his lands than that his Father had lands in this Country & seeing those entrys unsurveyed, directed them to be carried into a Grant for him, concluding they were his Fathers. Mr Bullock informs me that he has lately reced. two letters from Mrs. payne one inclosing a copy of the Will of Mr. payne but it was not legally authenticated, as to justify the tra[n]sfer in the Registers Office. Might it not be well for you to mention this Matter to her & advise her how to proceed, the lands are will worth attending to. As Mr. Bullock has commenced this business, I shall not interfere with it only so far as to aid him in the matter being well assured it could not be placed in more proper hands, either for attention or Capacity. But should it so happen that Mr. Bullock shoud decline the Matter, & it should be Mrs. paynes choic[e] to direct the business to my care it shall be attended to.
You will recollect that when I was in Virginia that I informed you of a claim of John Mays that interferred with your & your Decd. brothers Lands on panther Creek. I believe I had laid down the lines in the platt rendered you. I have discovered a circumstance relative to Mays entry, that will in my opinion free yr. claim from any danger on that score, & save a considerable part of my own. I shall not now trouble with the particulars of the business intending to lay down a connection of the Surveys agreable to the various calls in the different entrys & place May as he aught to have Su[r]veyed his Land, by wh. means he would have Missed ours.
I have heard nothing more respecting your claim on Sandy since my last by Majr Lee. I have seen the man who says he has found the Mine, but will not divulge the place. I have known the man some years & have no right to call his integrity in qu[e]stion, tho’ many do not beleave it.
The Indians remaining quiett we are very barren of News. We hear that one of our Members of Congress H. M. tells it in Philaa. that the people of Kentuckey are all well reconciled to the Treaty, with a few exceptions; for my part I will aver the very reverse is the case, having seen but one man since my arrival who has even spoken favorable of it, & he was immediately from among the Aristocrats of Richmond.
The Great increase of population has together with the small demands for the Army raised corn to the extravigant price of 12/ ⅌ barrell & in some places 15/. Good wheat now sells @ 5/ for 60 lbs. Our last papers flatters us with a treaty with Spain favorable to the navigation of the Mississippi. I fear its too good to be true, should it be true Kentuckey may rejoice, but nothing short of the grand object will ever satisfy us.
I received a letter from the old Gentleman yr. Father inclosing some News papers, at your request for wh. I am much obliged to you. I will frequently write to you when ever any things turns up worth your notice either on the ⟨score?⟩ of your business, or otherwise. My family as your other friends are as well as usual, except the Old Commidore (R. Taylor) who has been under the necessaty of opening his thigh again it reduced him much, at present he is in a way to recover. Mrs. Zac: Taylor departed this life abt. the 21t. Feby. Mrs. Taylor joins me in respects to you & Mrs. Madison tho she is unknown to her & I am with great regard and esteem Dr. Sir Yr: affe: Hble: sert.
H. Taylor
